Citation Nr: 1527968	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral plantar fasciitis.  

2.  Entitlement to an initial, compensable evaluation for nephrolithiasis (initially claimed as kidney stones).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the RO previously denied an increased rating for bilateral plantar fasciitis in an April 2009 rating decision.  She did not file a notice of disagreement with that rating decision.  However, in February 2010, she filed an increased rating claim for that disability.  The RO subsequently obtained a new VA feet examination in April 2010.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). Although the additional VA medical records are relevant to the Veteran's new claim for an increased rating, the Board finds that they also constituted new and material evidence that was submitted within one year of the April 2010 rating decision denying an increased rating for the Veteran's bilateral plantar fasciitis.  Accordingly, the appeal for the increased rating claim for bilateral plantar fasciitis will be considered to have arisen from the April 2009 rating decision. 

Also, in an April 2010 rating decision, the RO granted service connection for nephrolithiasis, claimed as kidney stones, with a noncompensable evaluation (effective December 21, 2009).  The RO also continued a noncompensable rating for bilateral plantar fasciitis.

The Veteran filed a notice of disagreement with the April 2010 rating decision in June 2010.  The RO issued a statement of the case in April 2013.  Over 60 days later, in July 2013, the Veteran filed a substantive appeal.  In an August 2013 letter, the RO found that the Veteran's July 2013 substantive appeal had been untimely.  The Veteran did not appeal that decision.  No further action was taken on these matters, until the RO certified these issues to the Board in June 2014.  As VA continued to assert jurisdiction over the claims by certifying them to the Board, those issues remained properly on appeal.  As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of her claims.  See Percy v. Shinseki, 23Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Board notes that in the April 2013 statement of the case, the RO listed the issues on appeal as for increased ratings prior to December 21, 2009.  The Board notes, however, that the Veteran's nephrolithiasis was not service-connected prior to December 21, 2009, and the Veteran has not appealed the effective date of service connection.  Furthermore, the notice of disagreement was for one of increased ratings, not limited to a period prior to December 21, 2009.  As such, the Board has more correctly listed the issues on appeal as shown on the cover page of this decision.

As a final preliminary matter, the Board points out that medical evidence was added the electronic Veteran Benefits Management System (VBMS) paperless claims files since the April 2013 statement of the case, in the form of additional VA medical records. The RO has not considered this evidence in connection with the current claims, and the Veteran has not waived initial RO consideration of the evidence. However, as the Board is remanding these matters for further development, the Veteran is not prejudiced by its review of such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that her service-connected bilateral plantar fasciitis and nephrolithiasis (initially claimed as kidney stones) are more severe than indicated by her noncompensable evaluations.

The last VA examinations for plantar fasciitis and nephrolithiasis had been in April 2010 and the Veteran has indicated more severe symptoms since that time.  The Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the Veteran receives VA treatment through the Houston VA Medical Center.  Therefore, while on remand, all unassociated VA treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should obtain unassociated VA treatment records from the Houston VA Medical Center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected bilateral plantar fasciitis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should document the range of motion of each foot.  He or she should note the nature and severity of all symptoms associated with plantar fasciitis.  If there are any other diagnoses pertaining to either foot, the examiner should specifically indicate whether such are related to the Veteran's plantar fasciitis.  The examiner should also indicate whether such disability is slight, moderate, moderately severe, or severe.  

The effects of bilateral foot plantar fasciitis on the Veteran's employability should also be addressed.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.  

3.  Schedule the Veteran for an appropriate examination to determine the current severity of her nephrolithiasis (initially claimed as kidney stones). The examiner must review the claims folder. All indicated tests should be performed and the results reported. 

The examiner should specify all manifestations of the condition, to include whether the Veteran: (a) has recurrent stone formation requiring one or more of  (i) on diet therapy, (ii) drug therapy, or (iii) invasive or non-invasive procedures more than two times per year; (b) should be rated under hydronephrosis with attacks of colic, and if so, the frequency of such attacks, whether they require catheter drainage, and whether any attacks of colic are with or without infection; or (c) has severe hydronephrosis that should be rated as renal dysfunction, and if so, the severity of such dysfunction. 

The examiner should specifically describe the effects of the Veteran's service-connected disability on her occupational functioning and daily activities of life. A complete rationale for all opinions expressed must be included in the examination report

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include all VA medical records associated since the May 2013 statement of the case.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


